                   1

                   2                                                               JS-6
                   3

                   4

                   5

                   6

                   7

                   8                     UNITED STATES DISTRICT COURT
                   9                   CENTRAL DISTRICT OF CALIFORNIA
                  10   RUBEN NAVARRO,                           Case No. 2:18-cv-04902-MWF (JPRx)
                  11                                            ORDER DISMISSING ENTIRE
                                Plaintiff,
                  12
                                                                ACTION WITH PREJUDICE
                           v.
                  13                                            Complaint Filed:  April 13, 2018
                     DOLLAR TREE STORES, INC., a                Removal Date:     June 1, 2018
                  14 Virginia Corporation and DOES 1            Trial Date:       None
                     THROUGH 100, INCLUSIVE,                    District Judge:   Hon. Michael W.
                  15                                                              Fitzgerald
                                Defendants.                                       Courtroom 5A, First St.
                  16                                            Magistrate Judge: Hon. Jean P.
                  17
                                                                                  Rosenbluth
                                                                                  Courtroom 690, Roybal
                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                            Case No. 2:18-cv-04902-MWF (JPRx)
LA18CV04902-
MWF-O [30] docx                         ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
                   1         The Court, having considered the Stipulation and Joint Request for Dismissal
                   2   pursuant to Rule 41(a) of the Federal Rules of Civil Procedure jointly filed by the
                   3   parties, finds that this action shall be dismissed with prejudice. Each party to bear
                   4   his/its own attorney fees and costs.
                   5

                   6   IT IS SO ORDERED.
                   7   Dated: November 6, 2019                       ________________________________
                                                                     Honorable Michael W. Fitzgerald
                   8

                   9

                  10
                                                                                                         40388802.1
                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

LA18CV04902-
                                                                 1             Case No. 2:18-cv-04902-MWF (JPRx)
MWF-O [30] docx
                                      [PROPOSED] ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
